Citation Nr: 0012122	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-11 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1973 to September 
1976.

The current appeal arose from May and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for schizophrenia 
currently claimed as secondary to the service-connected 
laceration scar of the forehead, and denied entitlement to an 
increased (compensable) evaluation for a scar of the 
forehead.  

In August 1999 the Board denied entitlement to an increased 
(compensable) evaluation for residuals of a laceration scar 
of the forehead, and remanded the claim of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for schizophrenia to the RO 
for further development and adjudicative actions.

In December 1999 the RO affirmed the determination that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia.

In December 1999 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for headaches as secondary 
to service-connected laceration scar of the forehead.  In 
December 1999 the veteran's representative submitted a 
statement which in essence constitutes a notice of 
disagreement with the foregoing determination.  The issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches as secondary to the service-connected laceration 
scar of the forehead is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for schizophrenia when it issued an 
unappealed decision in April 1996.  

2.  Evidence submitted since the final April 1996 decision 
does not bear directly or substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1996 decision wherein the 
RO denied reopening a claim of entitlement to service 
connection for schizophrenia is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the April 1996 
decision wherein the RO denied reopening a claim of 
entitlement to service connection for schizophrenia is 
reported in pertinent part below.

Service medical records show that on a single occasion in 
October 1975, when coming out of his house, the veteran was 
jumped by several other men who struck him in the forehead 
with a blunt object.  His laceration on the forehead and 
abrasion of the left eye lid were treated topically with the 
use of 4 sutures.  He was returned to duty.

On a single date in December 1975 the veteran complained of 
having a "nervous stomach".  No further indications were 
noted as to abnormal clinical findings or psychiatric 
findings or diagnosis.

Service medical records including separation examinations are 
entirely negative for complaints or clinical findings of any 
acquired psychiatric disorder including schizophrenia.

VA outpatient records commencing in September 1979 show that 
the veteran was seen for polysubstance abuse and complained 
that he was having auditory hallucinations about which he was 
said to be anxious.  It was noted that he had also been seen 
at a private facility (Hermann Hospital) for a 1 month 
period.

The veteran was admitted to VA hospitalization from September 
to October 1979 for what was diagnosed as a personality 
disorder with drug abuse of both amphetamines and 
barbiturates.  On admission, his complaints were vague but 
the examiners felt he might have a thought disorder.  Further 
psychological testing showed paranoid schizophrenic symptoms.  

In a VA Form 21-4138 filed in 1980, the veteran reported that 
he had been in the Hermann Hospital for psychiatric care in 
1978.

A VA hospital report is of record showing that the veteran 
was hospitalized from July to October 1980 for various 
symptoms including hallucinations and restlessness.  He was 
diagnosed as having alcohol and multiple drug dependencies 
with secondary acute organic brain syndrome.  It was felt 
that he did not have a functional psychosis in that he 
remained psychotic (only) as long as he drank or took drugs.  

A psychiatric intake report is of record showing that on 
hospitalization in early 1984 the veteran was diagnosed with 
schizophrenia.  

Private treatment records for January 1984 show diagnoses of 
rule out schizophrenia, undifferentiated type; rule out 
organic delusional syndrome; and rule out malingering.

VA outpatient records show period complaints of nervousness 
in the 1980's, although the veteran alleged that drugs were 
no longer a problem.  A notation at the time of private care 
in 1988 was that he was reportedly continuing his substance 
abuse, and had been diagnosed as having schizotypal 
personality disorder as well. 

The veteran was hospitalized by VA in June 1989 for the third 
time for cocaine dependency for one year as well as other 
substance abuse.  It was noted that he had been treated at a 
University of Texas facility in "1970" and had been seen for 
drug abuse in 1978, 1979 and 1983, at which time he was also 
diagnosed as paranoid schizophrenic.  Diagnoses were cocaine 
dependency and paranoid schizophrenia.

A January 1993 VA psychiatric examination report concluded in 
a pertinent diagnosis of paranoid type schizophrenia.  

The evidence associated with the claims file subsequent to 
the April 1996 decision wherein the RO denied reopening the 
claim of entitlement to service connection for schizophrenia 
is reported in pertinent part below.

VA hospital and other private clinical records from 1995-1996 
show recurrent findings of psychiatric problems including 
schizoaffective disorder.  

A VA clinical report including magnetic resonance imaging 
(MRI) in May 1996 showed some signed of focal cortical 
atrophy in the left parietal lobe which was felt to be 
possible post traumatic of a chronic infarct.  Pertinent 
findings were otherwise normal.

A comprehensive VA psychiatric examination in March 1998 
found schizophrenia and polysubstance abuse.  Global 
Assessment of Functioning (GAF) was 35.

The Board remanded the case in 1999 for acquisition of 
additional VA and non-VA clinical records, to include from 
1977 or 1978 at the Hermann Hospital for a psychiatric 
disorder, and at Texas Research Institute of Mental Science.  
Additional copies of available reports cited above were 
obtained and are in the file.  

The Hermann Hospital denied having additional reports.  There 
is nothing to reflect that any additional post-service 
clinical records are available and not now in the file.

Criteria

In general, in any case, the threshold question to be 
answered is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A determination on a claim by the RO of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed in Rule 302 (§ 20.302 of this part).  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 




The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
op. cit.

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?



However, in Hodge v. West, op. cit., the Federal Circuit held 
that the Court impermissibly ignored the definition of 
"material evidence" adopted by the Department in 38 C.F.R. 
§ 3.156 and without sufficient justification or explanation, 
rewrote the regulation to require, with respect to newly 
submitted evidence, that "there must be a reasonable 
possibility that new evidence, when viewed in the context of 
all the evidence, both old and new, would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Federal Circuit held invalid the Colvin test as it 
related to the issue of materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

In Elkins v. West, op. cit., the Court held that the decision 
of the Federal Circuit in Hodge required the replacement of 
the two-step test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for a chronic  acquired psychosis if manifested to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310 (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

In some circumstances VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991), to advise a claimant of the new and 
material evidence needed to complete his/her claim.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit. 



Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

VA has fulfilled its obligation under section 5103(a) by 
informing the veteran of the reasons his claim has been 
denied.  In that regard, the veteran in this case has not put 
VA on notice of the existence or availability of other 
specific or pertinent evidence.



Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Where an appellant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be reopened 
and readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The April 1996 RO decision is the most recent final decision, 
and is thus the one from which the issue is raised as to new 
and material evidence.  The pertinent evidence which has been 
added to the record since 1996 is cumulative and repetitive 
in nature in that it merely shows ongoing psychiatric care 
and/or duplicates of records already in the file.  

From a practical standpoint, the only opinion of record that 
the veteran's schizophrenia, is due to his inservice head 
injury is from the veteran himself.  This is something in 
which he is entirely incompetent to express an opinion 
pursuant to Espiritu.  

In short, In 1996 the RO assessed the salient evidence then 
of record, namely inservice and post-service clinical 
evidence, and justifiably concluded that an acquired 
psychiatric disability was not the result of service under 
any basic theory.  The evidence submitted since then in no 
way changes that premise.  



The veteran has most recently contended that his 
schizophrenia is secondary to his service-connected 
laceration scar of the forehead.  Again, he is not shown to 
be competent to render such opinion.  Overall, there is no 
competent medical opinion in the additional acquired evidence 
linking schizophrenia to service or to the service-connected 
laceration scar of the forehead.  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
submitted is so significant that it must be considered in 
order to fairly decide the merits of this claim.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based upon a review of all the 
evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for 
schizophrenia, the first element has not been satisfied.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
schizophrenia, the appeal is denied.




REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the representative on behalf of 
the veteran filed a notice of disagreement with the December 
1999 rating decision wherein the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for headaches as secondary 
to the service-connected laceration scar of the forehead.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case and the RO's failure 
to issue such is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Malincon v. West, 
12 Vet. App. 238 (1999)

Therefore, in order to accord the veteran due process of law, 
the case is remanded to the RO for further action as follows:

The RO should issue a statement of the 
case as to its determination that new and 
material evidence had not been submitted 
to reopen a claim of entitlement to 
service connection for headaches as 
secondary to the service-connected 
laceration scar of the forehead.  The 
veteran must be notified of the need to 
file a timely substantive appeal if he 
desires appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warrant.  No action is required of the veteran until 
he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeal

 

